Citation Nr: 1329708	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-01 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include but not limited to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, and from June 1972 to June 1989.  He served in Vietnam from November 1967 to November 1968.  He was awarded the Vietnam Campaign Medal and the Combat Infantry Badge, among other decorations for his combat service in Vietnam.  His service personnel records reflect his participation in five major campaigns in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions dated in February 2009 and March 2009.  The Veteran had initially requested to present testimony in support of his appeal during a hearing before a Veterans Law Judge, but in an April 2011 statement which bears his signature, he expressed his desire to withdraw the prior request for a hearing.  38 C.F.R. § 20.702(e).  The Board will therefore review the appeal based upon the evidence currently of record.

Review of the Veteran's service treatment records reveal multiple surgical procedures conducted for the purpose of inserting drainage tubes into both eyes.  The tubes were initially inserted in between the Veteran's two periods of service, but were surgically re-inserted upon at least two occasions during active service.  The Veteran has not submitted a formal claim for service connection for this condition; however, his current medical records show a direct impact upon his claimed sleep apnea, in that the tubes limit the type of CPAP mask he is able to utilize.  Under these circumstances, the Board refers the matter of entitlement to service connection for lachrymal dysfunction, post-surgery, to the RO for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied by the RO in March 2003; although he appealed the decision, he withdrew his appeal before the Board had addressed it.

2.  No new and material evidence was received within the year following March 2003.

3.  New evidence received in connection with the Veteran's new application for service connection relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  The evidence of record does not show that the Veteran's sleep apnea is related to service in any way, to include as proximately-caused by a psychiatric disability.


CONCLUSIONS OF LAW

1.  The March 2003 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2012).

2.  Evidence received since the March 2003 denial of service connection for PTSD is new and material; therefore this claim is reopened.  38 U.S.C.A. § 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter mailed to him in October 2008, prior to the initial adjudication of the claims at issue.  A January 2009 letter provided information about secondary service connection claims.

With regard to claims to reopen based upon the submission of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This information was also provided in the October 2008 letter.  

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA respiratory examination obtained for purposes of medically evaluating the Veteran's sleep apnea is adequate.  The examination report was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered the available pertinent evidence of record, and provided a rationale for the opinion rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

	Psychiatric disorder

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD in particular requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran previously filed a claim for entitlement to service connection for PTSD in March 2002.  The RO denied the claim in March 2003, and the Veteran perfected an appeal to the Board.  He, however, withdrew the appeal in August 2005, explaining that he wished to completely drop the appeal at that time.  Under these circumstances, the March 2003 denial of service connection for PTSD is final.  38 C.F.R. §§ 20.204, 20.1103.

Because the Veteran allowed the March 2003 denial to become final, new and material evidence is required under law for the VA to review the claim again on the merits.  Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Review of the procedural history of the claim shows that although the RO held in February 2009 that no new and material evidence pertaining to PTSD had been presented, a Decision Review Officer reopened the claim in December 2009.  However, the requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In connection with his initial claim for service connection for PTSD, the Veteran attended a VA examination for purposes of compensation.  The report of this examination reflects that the Veteran denied knowing what PTSD was, denied having a mental disorder of any kind, and did not want to continue with the examination.  The RO then denied the claim on the basis that no current disability involving PTSD could be substantiated.  

Since that time, VA treatment records reflect psychiatric diagnoses including chronic adjustment disorder with mixed anxiety and depression, a mood disorder, and depression/anxiety.  Treatment notes reflect PTSD features and some PTSD symptomatology, although his claims file does not contain any records showing a medical diagnosis of PTSD.  Additionally, the Veteran himself has proven a willingness to seek treatment and to seek compensation, a willingness which was absent at the time of his prior claim.  

Because the records indicating that the Veteran has a current disability involving psychiatric impairment were not in existence when the RO denied the claim in 2003, they are new to the record and are not duplicative of any previously-considered evidence.  Furthermore, this new evidence is material as it tends to establish a critical element in the Veteran's claim for service connection.  38 C.F.R. § 3.156(a).

The Board therefore holds that the Veteran has submitted new and material evidence sufficient to reopen the previous denial of service connection for PTSD.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  However, other critical elements remain to be established, and further evidentiary development toward that end is requested below.

Review of the procedural history and development of the instant appeal thus persuades the Board that it cannot decide the merits of the Veteran's reopened claim for service connection for PTSD without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  It is therefore addressed further in the REMAND which follows.

	Sleep apnea

The Veteran contends that sleep apnea is related to his service or alternatively, that it was proximately caused by, secondary to, a service-connected psychiatric disability.  

As set forth above, service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).  

Other than a notation that the Veteran was having difficulty sleeping due to stress, his service treatment records are negative for sleep disturbances or respiratory problems.  The Veteran's VA records reflect initial complaints of difficulty sleeping in 2008.  He underwent a sleep study, with the resultant diagnosis of apnea in February 2009.  

A VA examination for purposes of compensation was accomplished in December 2009.  The examiner was able to review the Veteran's claims file, to include his service treatment records, and also performed a clinical examination.  The examiner rendered a diagnosis of obstructive sleep apnea and concluded that it is less likely than not that the Veteran's obstructive sleep apnea is related to his military service, despite the 1987 notation that he was having difficulty sleeping due to stress.  In support of this conclusion, the examiner noted that his complaints of sleep problems were not sufficient until 2008 when he underwent polysomnography studies.  He also noted that the Veteran had had extensive medical work-ups after service related to lupus erythematosus, and that there was no indication of sleep apnea at that time.  Additionally, he has a history of chronic tobacco abuse and has moderate-to-severe emphysema.  

Thus the Board concludes that direct service connection for sleep apnea is not warranted.  The disability was not shown during service or for many years after, and the medical evidence is against any connection to service.  

With regard to the Veteran's claim for secondary service connection, the Board observes that generally-accepted medical principles do not support the proposition that a psychiatric disability could cause a physical disability such as obstructive sleep apnea.  Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006).  In this case, the Veteran is not shown to possess the requisite medical expertise to pronounce an authoritative opinion as to the etiology of his sleep apnea.  

In addition to apnea, the Veteran also has a diagnosis of insomnia, as a symptom of his mood disorder.  The evidence also shows he has nightmares on a regular basis.  To the extent that the Veteran is claiming service connection for a sleep disorder other than apnea, the Board observes that if service connection is eventually granted for a psychiatric disorder, sleep disturbance related to psychiatric disorders is one of the symptoms which are incorporated in the regulatory rating formula for psychiatric disorders.  Thus, any sleep impairment related to a service-connected psychiatric disorder will be considered part and parcel of that disorder when adjudicators assign a disability rating.

In sum, the preponderance of the evidence is against the claim, and service connection for sleep apnea must be denied.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened; to this extent the appeal is granted.

Service connection for sleep apnea is denied.


REMAND

In written argument dated in May 2011 and in July 2013, the Veteran's representative argues on his behalf that the RO has interpreted the Veteran's claim for service connection too narrowly; that the claim should be viewed as one for service connection for an acquired psychiatric disorder, rather than being limited to PTSD only.  The Board agrees with this analysis.  In a precedent decision issued several days after the RO decision on appeal here, the Court held that a mental health claim cannot be limited to a single diagnosis but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  He is assumed to have filed a claim not only to receive benefits for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him.  Moreover, the regulation that defines a "[s]ubstantially complete application" says that an application should identify "any medical condition(s) on which it [the claim] is based."  38 C.F.R. § 3.159(a)(3).  The inclusion of the plural "condition(s)" indicates that a single claim can encompass more than one condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, in the current situation, where the RO has not yet addressed the question of service connection for any psychiatric disorder other than PTSD, due process concerns require a remand to allow the RO to fully-develop and adjudicate this portion of the claim in the first instance, to include obtaining an informed medical opinion as to whether a diagnosed psychiatric disorder is related to service. 

Review of the Veteran's claims file reveals multiple missing records which should be obtained prior to further review.  The most recent VA medical records available for review in the claims file are dated in 2009.  As he continues to receive VA medical care, it is reasonable that there may be significant unassociated VA medical records since then.  VA medical records are deemed to be constructively of record in proceedings before the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also reports receiving PTSD counseling at the Harker Heights Vet Center, and private medical care as well.  The record additionally contains references to medical care provided to him as an Army retiree at the Darnell Army Hospital.  VA is required to make as many requests as are necessary to obtain relevant records from a Federal department.  VA must make reasonable efforts to obtain relevant records not in the custody of a Federal department, such as any private medical records the veteran identifies.  38 C.F.R. § 3.159(c).  As much information as possible about the Veteran's psychiatric disorder(s) should be obtained to assist adjudicators in understanding his situation.  

After the records have been obtained, the Veteran should be provided with a comprehensive VA examination for purposes of identifying all psychiatric impairment and diagnoses, and for identifying any medical link to service, to include his multiple combat-related stressor events, and/or the later notations in his service treatment records involving difficulty sleeping due to stress.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical records reasonably identified by the Veteran related to mental health care.  At the minimum this shall include all records of VA mental health care afforded to the Veteran 1) subsequent to February 2009 through the VA Central Texas Veterans Health Care System in Temple, Texas, and all related VA facilities; 2) the Killeen Heights Vet Center in Harker Heights, Texas; 3) the Darnell Army Hospital and related facilities; for inclusion in the claims file.  

The RO/AMC shall also clarify whether the Veteran has received any mental health care from private sources at any point during the appeal period, and if so, should attempt to collect such records.

2.  AFTER obtaining the records requested above, the Veteran should be afforded a VA psychiatric examination to identify all current psychiatric impairment and diagnoses.  The claims folder, including all electronically-stored records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  For any and all psychiatric disorders diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorder(s) was incurred in or as a result of service.  In so doing, the examiner shall comment upon the Veteran's claimed combat stressors and the later notations in his service treatment records involving difficulty sleeping due to stress.  The complete rationale for the opinions rendered should be fully explained.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be performed at this point.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


